Exhibit 10.1
THOR INDUSTRIES, INC.
2008 ANNUAL INCENTIVE PLAN
          1. Purposes. The purposes of this Plan are to provide an incentive to
executive officers and other selected key executives of the Company to
contribute to the growth, profitability and increased stockholder value of the
Company, to retain such executives and endeavor to qualify the compensation paid
under the Plan for tax deductibility under Section 162(m) of the Code.
          2. Definitions. For purposes of the Plan, the following terms shall be
defined as set forth below:
     (a) “Award” shall mean, with respect to a Performance Period, that portion
of the Pre-Tax Profits payable to a Participant as determined pursuant to
Section 4(a).
     (b) “Board” shall mean the Company’s Board of Directors.
     (c) “Code” shall mean the U.S. Internal Revenue Code of 1986, as amended
from time to time, including any authoritative guidance and regulations
thereunder and successor provisions thereto.
     (d) “Committee” shall mean a committee composed of at least two members of
the Board who qualify as “outside directors” within the meaning of Section
162(m) of the Code.
     (e) “Company” shall mean Thor Industries, Inc. and any entity that succeeds
to all or substantially all of its business.
     (f) “Effective Date” shall mean the date the Plan is adopted by the Board,
subject to approval of the Company’s stockholders.
     (g) “Eligible Employee” shall mean each executive officer of the Company,
including those employed by subsidiaries, and other key executives of the
Company selected by the Committee.
     (h) “Fiscal Quarter” shall mean a quarter of a Fiscal Year.
     (i) “Fiscal Year” shall mean the fiscal year of the Company which commences
on August 1 and ends on July 31.
     (j) “Participant” shall mean an Eligible Employee designated by the
Committee to participate in the Plan for a designated Performance Period.

1



--------------------------------------------------------------------------------



 



     (k) “Performance Goal” shall mean, with respect to each Performance Period,
Pre-Tax Profits of $15,000,000.
     (l) “Performance Period” shall mean a Fiscal Quarter.
     (m) “Plan” shall mean this Thor Industries, Inc. 2008 Annual Incentive
Plan, as amended from time to time.
     (n) “Pre-Tax Profits” shall mean consolidated pre-tax profits of the
Company.
          3. Administration.
     (a) Authority. The Plan shall be administered by the Committee. Subject to
the provisions of the Plan and applicable law, the Committee shall have the
power, in addition to other express powers and authorizations conferred on the
Committee by the Plan, to: (i) designate Participants; (ii) determine the terms
and conditions of any Award; (iii) determine whether, to what extent, and under
what circumstances Awards may be canceled, forfeited, or suspended and the
method or methods by which Awards may be canceled, forfeited, or suspended;
(iv) interpret, administer, reconcile any inconsistency, correct any defect
and/or supply any omission in the Plan and any instrument or agreement relating
to, or Award granted under, the Plan; (v) establish, amend, suspend, or waive
any rules and regulations; and (vi) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan.
     (b) Manner of Exercise of Committee Authority. The Committee may delegate
its responsibility with respect to the administration of the Plan to one or more
officers of the Company, to one or more members of the Committee or to one or
more members of the Board; provided, however, that the Committee may not
delegate its responsibility (i) to make Awards to executive officers of the
Company; (ii) to make Awards which are intended to constitute “qualified
performance-based compensation” under Section 162(m) of the Code; or (iii) to
certify the satisfaction of Performance Goals pursuant to Section 4(c) in
accordance with Section 162(m) of the Code. The Committee may also appoint
agents to assist in the day-to-day administration of the Plan and may delegate
the authority to execute documents under the Plan to one or more members of the
Committee or to one or more officers of the Company.
     (c) Limitation of Liability. The Committee may appoint agents to assist it
in administering the Plan. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee of the Company, the Company’s
independent certified public accountants, consultants or any other agent
assisting in the administration of the Plan. Members of the Committee and any
officer or employee of the Company acting at the direction or on behalf of the
Committee shall not be personally liable for any action or determination taken
or made in good faith with respect to the Plan, and shall, to the

2



--------------------------------------------------------------------------------



 



extent permitted by law, be fully indemnified and protected by the Company with
respect to any such action or determination.
          4. Awards.
     (a) Allocation of Awards. Prior to, or reasonably promptly following the
inception of, a Performance Period but, to the extent required by Section 162(m)
of the Code, by no later than the day prior to the date on which twenty-five
percent (25%) of the Performance Period has elapsed, the Committee shall
allocate in writing, on behalf of each Eligible Employee designated as a
Participant eligible to receive an Award pursuant to the Plan for such
Performance Period, the portion of Pre-Tax Profits (not to exceed 3% on behalf
of any Participant), if any, to be paid to such Participant with respect to the
Performance Period if the Performance Goal is achieved. With respect to any
single Participant, the maximum Award that shall be paid with respect to any
Performance Period shall be $5,000,000.
     (b) Adjustments. The Committee is authorized at any time during or after a
Performance Period to reduce or eliminate an Award allocated to any Participant
for any reason, including, without limitation, changes in the position or duties
of any Participant with the Company during or after a Performance Period,
whether due to any termination of employment (including death, disability,
retirement, voluntary termination, or termination with or without cause) or
otherwise; provided, that, no such reduction or elimination will increase the
amount otherwise payable to any other Participant if such action would cause the
Awards to fail to qualify as “qualified performance-based compensation” under
Section 162(m) of the Code, as determined by the Committee. In addition, to the
extent necessary to preserve the intended economic effects of the Plan to the
Company and the Participants, the Committee shall adjust the calculation of
Pre-Tax Profits and Awards and the allocation thereof to take into account:
(i) a change in corporate capitalization, (ii) a corporate transaction, such as
any merger of the Company or any subsidiary into another corporation, any
consolidation of the Company or any subsidiary into another corporation, any
separation of the Company or any subsidiary (including a spin-off or the
distribution of stock or property of the Company or any subsidiary), any
reorganization of the Company or any subsidiary (whether or not such
reorganization comes within the definition of Section 368 of the Code),
(iii) any partial or complete liquidation of the Company or any subsidiary or a
large, special and non-recurring dividend paid or distributed by the Company, or
(iv) a change in accounting or other relevant rules or regulations; provided,
however, that no adjustment hereunder shall be authorized or made if and to the
extent that the Committee determines that such authority or the making of such
adjustment would cause the Awards to fail to qualify as “qualified
performance-based compensation” under Section 162(m) of the Code.
     (c) Payment of Awards.

3



--------------------------------------------------------------------------------



 



     (i) Following the completion of each Performance Period, the Committee
shall certify in writing, in accordance with the requirements of Section 162(m)
of the Code, the achievement of the Performance Goal and the Awards payable to
Participants. Unless the Committee determines otherwise, no amounts shall be
paid with respect to Awards for a Performance Period until the Performance
Period has ended and the Committee has made the certification required by this
Section 4(c)(i).
     (ii) Except as provided below, as soon as practicable following the
Committee’s certification pursuant to Section 4(c)(i) for the applicable
Performance Period, each Participant shall receive payment, in a cash lump sum,
of his or her Award. In no event shall such payment be made later than 2 1/2
months following the date the Committee certifies that the Performance Goal has
been achieved.
          5. General Provisions.
     (a) Termination of Employment. In the event a Participant terminates
employment for any reason during a Performance Period or prior to the Award
payment, he or she shall not be entitled to receive any Award for such
Performance Period.
     (b) Taxes. The Company is authorized to withhold from any Award granted,
any payment relating to an Award under the Plan, or any payroll or other payment
to a Participant, amounts of withholding and other taxes due in connection with
any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company and Participants to satisfy
obligations for the payment of withholding taxes and other tax obligations
relating to any Award. This authority shall include authority for the Company to
withhold or receive other property and to make cash payments in respect thereof
in satisfaction of a Participant’s tax obligations, either on a mandatory or
elective basis in the discretion of the Committee.
     (c) Limitations on Rights Conferred under Plan and Beneficiaries. Status as
a Participant shall not be construed as a commitment that any Award will become
payable under the Plan. Nothing contained in the Plan or in any documents
related to the Plan or to any Award shall confer upon any Eligible Employee or
Participant any right to continue as an Eligible Employee, Participant or in the
employ of the Company or constitute any contract or agreement of employment, or
interfere in any way with the right of the Company to reduce such person’s
compensation, to change the position held by such person or to terminate the
employment of such Eligible Employee or Participant, with or without cause, but
nothing contained in this Plan or any document related thereto shall affect any
other contractual right of any Eligible Employee or Participant. No benefit
payable under, or interest in, this Plan shall be transferable by a Participant
except by will or the laws of descent and distribution or otherwise be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge.
     (d) Changes to the Plan and Awards. Subject to Section 5(h),
notwithstanding anything herein to the contrary, the Board, or the Committee,
may, at any time, terminate

4



--------------------------------------------------------------------------------



 



or, from time to time, amend, modify or suspend the Plan and the terms and
provisions of any Award theretofore granted to any Participant which has not
been paid. No Award may be granted during any suspension of the Plan or after
its termination.
     (e) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any amounts payable to a Participant pursuant to an Award, nothing
contained in the Plan (or in any documents related thereto), nor the creation or
adoption of the Plan, the grant of any Award, or the taking of any other action
pursuant to the Plan shall give any such Participant any rights that are greater
than those of a general creditor of the Company; provided, that, the Committee
may authorize the creation of trusts and deposit therein cash or other property
or make other arrangements, to meet the Company’s obligations under the Plan.
Such trusts or other arrangements shall be consistent with the “unfunded” status
of the Plan unless the Committee otherwise determines with the consent of each
affected Participant. The trustee of such trusts may be authorized to dispose of
trust assets and reinvest the proceeds in alternative investments, subject to
such terms and conditions as the Committee may specify in accordance with
applicable law.
     (f) Non-Exclusivity of the Plan. Neither the adoption of the Plan by the
Board (or a committee designated by the Board) nor submission of the Plan or
provisions thereof to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other incentive arrangements as it may deem necessary.
     (g) Governing Law. The validity, construction, and effect of the Plan, any
rules and regulations relating to the Plan, and any Award shall be determined in
accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of laws, and applicable Federal law.
     (h) Exemption Under Section 162(m) of the Code. The Plan, and all Awards
issued thereunder, are intended to be exempt from the application of Section
162(m) of the Code, which restricts under certain circumstances the Federal
income tax deduction for compensation paid by a public company to “covered
employees” (within the meaning of Section 162(m) of the Code) in excess of
$1 million per year. The Committee may, without stockholder approval, amend the
Plan retroactively or prospectively to the extent it determines necessary in
order to comply with any subsequent clarification of Section 162(m) of the Code
required to preserve the Company’s Federal income tax deduction for compensation
paid pursuant to the Plan. Notwithstanding Section 5(d), the Committee may not
change the Performance Goal unless all necessary stockholder approval or
re-approval of the Plan is obtained in order to qualify Awards as
“performance-based compensation” within the meaning of Section 162(m) of the
Code.
     (i) Effective Date. The Plan is effective on the Effective Date, subject to
subsequent approval thereof by the Company’s stockholders at the first annual
meeting of stockholders to occur after the Effective Date, and shall remain in
effect until it has been

5



--------------------------------------------------------------------------------



 



terminated pursuant to Section 5(e). If the Plan is not approved by the
stockholders at such annual meeting, the Plan and all interests in the Plan
awarded to Participants before the date of such annual meeting shall be void ab
initio and of no further force and effect.

6